This is an appeal from the county court of Tulsa county, wherein the defendants, J.M. Harris and Carl Burton, were jointly tried and convicted of the crime of unlawful possession of intoxicating liquor; the said Burton being sentenced to pay a fine of $100 and to serve 30 days' imprisonment in the county jail, and the said Harris to pay a fine of $200 and to serve 30 days' imprisonment in the county jail. This cause has been pending in this court since the 16th day of August, 1917. No brief has been filed and no appearance was made at the date this cause was submitted by counsel representing the defendants to orally argue the same.
Rule 9 of this court provides:
error appears, will affirm the judgment."
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial *Page 689 
An examination of the pleadings, instructions, judgment, and sentence fails to disclose any error committed in the trial prejudicial to either defendant. In conformity with Rule 9, supra, the judgment as to each defendant is affirmed.